                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-cr-4-BO-l

   ITED ST A TES OF AMERICA,                         )
                                                     )
       V.                                            )             ORDER
                                                     )
RAUL AYALA, JR.                                      )


       Thi s cause comes before the Court on the government 's motion in limine. For the reasons

discussed below, the motion is granted .

                                           BACKGRO       D

       On January 9, 2019, defendant was indicted for production of child pornography (Count

One) and possession of child pornography (Count Two). The government filed a superseding

indictment on February 6, 2020, and a second superseding indictment on March 5, 2020. The

second superseding indictment charges two counts of production of chi ld pornography (Counts

One and Two) and one count of possession of child pornography (Count Three) .

       In an order issued February 10, 2020, the Court denied defendant ' s motion in limine

seeking to exc lude evidence of defendant ' s prior molestation of one of the child pornography

victims. The Court explained that, at a minimum , the evidence the government sought to admit

was relevant to proving the mental state elements of the indicted offenses, which is a permitted

use under Federal Rule of Evidence 404(b ).

       On June 10, the government filed a motion in limine to admit three pieces of evidence at

trial : (I) the "Made in [country XYZ]" labels of place of origin on defendant's hard drives; (2)

evidence of defendant's molestation of other children in the child pornography he allegedly

produced and possessed ; and (3) evidence of the statements that led to the investigation of




            Case 5:19-cr-00004-BO Document 64 Filed 08/10/20 Page 1 of 4
defendant, name ly, a v ictim's conversations w ith his parents about defendant' s abuse. Defendant

responded in opposition to the motion and the matter is ripe for ruling.

                                             DISCUSSION

I.       Labels of place of origin

         The government seeks to admit the country of origin labels listed on defendant ' s hard

drives in order to satisfy jurisdictional elements of the charged offenses . The government argues

that the labels are self-authenticating trade inscriptions under Federal Rul e of Evidence 902(7).

Defendant argues that even if these labels are self-authenticating, they constitute hearsay evidence.

         " An inscription, sign, tag, or labe l purporting to have been affixed in the course of business

and indicating origi n, ownership, or control " is self-authenticating. Fed. R. Evid. 902(7). The

country of origin inscriptions on the hard drives clearly fit this definition.

     .   In addition , the inscriptions are not hearsay because they do not fit the definition of

" stateme nt" in Rule 801. A " statement" means a " person's oral assertion, written assertion, or

nonverbal conduct, if the person intended it as an assertion." Fed. R. Evid . 80l(a). As other courts

have correctly held, a country of origin trade inscription is not a statement, but is better conceived

of as mechanically created, circumstantial evidence of the country of origin . E.g., Un ited States v.

Alvarez, 972 F.2d 1000, 1004 (9th Cir. 1992) (overruled on other grounds by Kawashima v.

Mukasey, 530 F.3d 1111 , 1116 (9th Cir.2008)) ; United States v. Scott, 2014 WL 2808802 , at *4

(E.D. Va. June 20, 20 14) .

         The Court gran ts the government ' s motion in limine with respect to the country of origin

inscriptions on defendant's hard drives .




                                                    2
            Case 5:19-cr-00004-BO Document 64 Filed 08/10/20 Page 2 of 4
II.     Child pornography victim ' s testimony about defendant ' s sexual abuse.

        At trial, the government intends to show polaroid photographs of multiple child victims.

The government seeks to introduce the testimony of one particular victim fro m the photographs.

This victi m wi ll testify about the sexual abuse he suffered fro m defendant. And to the extent

necessary, the government seeks to present other evidence and documents to corroborate this

victim ' s testimony. Defendant argues this evidence should be excluded on relevancy and Rule 403

gro unds.

        As the Court explained in its previous order, evidence of defendant' s past acts of sexual

abuse- particu larly of a victim that is the subject of the child pornography at issue in the

indictment- is relevant to proving that defendant knowingly possessed and purposefully produced

chi ld pornography. Such evidence tends to show that defendant knew he possessed or had the

purpose of producing visual depictions of sexually explicit conduct involving minors. Such

evidence of defendant ' s state of mind is admissi ble under Rule 404(b ).

        In addition, the Court does not find that this evidence should be excluded under Rule 403.

Ev idence may be excluded under Rule 403 when the probative value is substantially outweighed

by unfair prej udice. Here, the probative value is high, and any prejudice is not unfair. Evidence of

defendant's abuse of one of the victims in the photographs bears directly on defendant's mental

state with respect to that photograph, and whether he acted with the intent to produce visual

depictions of sexually explicit conduct involving that victim. This is markedly different fro m

Unit ed States v. Ham , which defendant cites, where the court of appeals held that the district court

erred by admitting evidence of child molestation. 998 F.2d 1247 (4th Cir. 1993) . In Ham , the

evidence of child molestation was brought in by the government only to suggest a possible motive

fo r the murder of an individual who had made public accusations that defendant- a prominent




                                        3
            Case 5:19-cr-00004-BO Document 64 Filed 08/10/20 Page 3 of 4
leader in the New Vrindaban Krishna community-had permitted child molestation to persist in

the community. The limited probative value of this speculative moti ve paled in comparison to the

emotional response it was likely to elicit from the jury. Here, the evidence is not offered as

specu lation of a motive, but goes directly to an element of the charged offense. Accordingly, the

Court grants the government's motion with respect to this evidence as well.

III .   Statements that led to the investigation of defendant

        T he government seeks to introduce statements made by one of the victims to his parents

about defendant's alleged abuse. Defendant attempts to exclude these statements as hearsay and

under Rule 403.

        The government does not seek to use these statements to prove the truth of the matter

asserted. Rather, these statements will be offered for a non-hearsay use, namely , to shed light on

why the victim's mother called the police. This provides context as to her state of mind and

explains why the investigation started in the first place. This context is helpful to the jury, and the

statements are not unfairly prejudicial because the Court has already determined that evidence of

defendant ' s sexual abuse of thi s victim wi ll be admitted .

                                             CONCLUSION

        For the foregoing reasons, the government's motion in limine [DE 60] is GRANTED.




        SO ORDERED, this          /   0   day of August, 2020.




                                                 T ~ IS¥
                                                 TERRENCE W. BOYLE
                                                 CHIEF UNITED ST A TES DISTRICT JUDGE




                                                    4
           Case 5:19-cr-00004-BO Document 64 Filed 08/10/20 Page 4 of 4
